      Case 1:14-cv-00581-VEC Document 398 Filed 03/31/21 Page 1 of 4
                                                          USDC SDNY
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
                                                          DOC #:
81,7('67$7(6',675,&7&2857                             DATE FILED: 
6287+(51',675,&72)1(:<25.

6(&85,7,(6$1'(;&+$1*(&200,66,21

                         3ODLQWLII

                         DJDLQVW

/$:5(1&((3(11,,,
$/785$670,&+$(/(:(56
&$0(/27$&48,6,7,2166(&21'$5<
23325781,7,(60$1$*(0(17//&                                         &LY 9(& 
7+(&$0(/27*5283,17(51$7,21$///&                                  (&)&DVH
DQG
66(&85,21//&

                      'HIHQGDQWV

                           DQG

$%,*+286(),/0$1'3+272*5$3+<
678',2//&

                5HOLHI'HIHQGDQW


                 25'(5',5(&7,1*&,7,%$1.1$
 72785129(5)52=(1)81'6,13$57,$/6$7,6)$&7,212)-8'*0(176

       The Plaintiff Securities and Exchange Commission (the “Commission”) having moved

for a turnover order directed to non-party Citibank, N.A. (“Citibank”) with respect to certain

accounts, and for the release of certain other accounts from the asset freeze imposed and

continued by Orders of this Court issued on January 30, 2014 (Docket Entry 2), July 11, 2014

(Docket Entry 56), October 1, 2018 (Docket Entry 300) and/or March 15, 2020 (Docket Entry

335) (collectively, the “Asset Freeze Orders”), and the Court having considered the papers

submitted on such motion, and it appearing that such an order should be issued, it is hereby:
         Case 1:14-cv-00581-VEC Document 398 Filed 03/31/21 Page 2 of 4




                                                 ,

       25'(5(' that the Commission shall serve a copy of this Order upon Citibank,

Lawrence E. Penn III (“Penn”) and Camelot Group International (“CGI”). Service may be made

by electronic mail upon the consent of the receiving party, by overnight delivery service such as

United Parcel Service, or by certified mail, return receipt requested.

                                                 ,,

       )857+(525'(5(' that the account balances turned over pursuant to Sections III

and IV of this Order shall be paid to the Commission in two separate payments, each specifying

the judgment to which such payment relates, by one of the following means:

               a. Electronically, wherein the Commission will provide detailed ACH

                   transfer/Fedwire instructions upon request made to (202) 551-7940 and/or

                   Disgorgement-Penalty@sec.gov;

               b. Direct payment from a bank account via Pay.gov through the Commission’s

                   website at http://www.sec.gov/about/offices/ofm.htm; or

               c. By certified check, bank cashier’s check, or United States postal money order,

                   made payable to the “Securities and Exchange Commission” and setting forth

                   the title and civil action number of this action (“SEC v. Penn, et al., 14-cv-

                   0581”) and the name of this Court (“United States District Court, Southern

                   District of New York”); and specifying the judgment to which such payment

                   relates. The funds may be hand-delivered or mailed to:

                              Enterprise Services Center
                              Accounts Receivable Branch
                              HQ Bldg., Room 181, AMZ-341
                              6500 South MacArthur Boulevard
                              Oklahoma City, OK 73169




                                                 2
         Case 1:14-cv-00581-VEC Document 398 Filed 03/31/21 Page 3 of 4




Citibank shall simultaneously transmit photocopies of evidence of payment and case identifying

information to SEC attorneys Karen E. Willenken and Elizabeth R. Goody, by electronic mail to

WillenkenK@sec.gov and GoodyE@sec.gov.

                                               ,,,

       )857+(525'(5(' that within 14 days from receipt of this Order, Citibank shall

turn over to the Commission all funds remaining in Penn’s account with account number ending

in 9326. Such payment shall specify that payment is made pursuant to this Order in satisfaction

of the Judgment entered against Lawrence E. Penn III entered on October 1, 2018.

                                                ,9

       )857+(525'(5(' that within 14 days from receipt of this Order, Citibank shall

turn over to the Commission all funds remaining in CGI’s accounts with account numbers ending

in 9285 and 9329. Such payment shall specify that payment is made pursuant to this Order in

satisfaction of the Judgment entered against CGI entered on April 1, 2020.

                                                9

       )857+(525'(5(', that by making the payments required by Sections III and IV of

this Order, Citibank shall be forever released and discharged from any liability with respect to

such funds to Penn or CGI, or to any person or entity claiming a right in and to such funds

derived from Penn or CGI, and from any liability with respect to such funds as to the

Commission.

                                                9,

       )857+(525'(5(' that within 21 days from receipt of this Order, Citibank shall

release any restrictions previously imposed, pursuant to the Asset Freeze Orders, on the use of

any accounts in the names of, or controlled or owned by, any of the Defendants, if such accounts




                                                 3
          Case 1:14-cv-00581-VEC Document 398 Filed 03/31/21 Page 4 of 4




are for credit cards or lines of credit, or have zero or negative balances. Citibank may restore the

account(s) to normal operation or, at its election, close the account(s).

                                                9,,

       )857+(525'(5(' that this Court shall retain jurisdiction to enforce compliance

with this Order.

 Dated:    0DUFK



                                                  HON.
                                                   ON. VALERIE E. CAP
                                                                  CAPRONI
                                                                    PRONI
                                                  UNITED STATES DISTRICT JUDGE




                                                  4
